DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 3, 4, 6, 7, 10, 12, 15-17, 19, 20, 26, 31 and 32-33 are cancelled. Claims is amended. Claim 1 is an independent claims. Claims 1, 2, 5, 8, 9, 11, 13, 14, 18, 21-25 and 27-30 are currently examined on the merits.
Terminal Disclaimer
The terminal disclaimer filed on 12/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10829869 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Claims
Claims 1, 2, 5, 8, 9, 11, 13, 14, 18, 21-25 and 27-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to Nathan G. Stoddard (US 20070169684 A1, “Stoddard”) teaches a single-crystal production apparatus (equipment), but does not teach, disclose or reasonably suggest that “…an infrared ray irradiation equipment which irradiates an infrared ray to the upper surface of said seed single crystal in said single-crystal production crucible, wherein said single-crystal production equipment is configured such that said raw material melt supplied from said granular raw material melting apparatus is dropped into the melt formed by irradiating the upper surface of said seed single crystal with said infrared ray, and the large single crystal is allowed to precipitate out of the thus formed mixed melt and an additional infrared ray irradiation equipment arranged above said single-crystal production crucible heats an area around a periphery of the melt and/or the mixed melt adjacent a sidewall of the single-crystal production crucible, wherein said infrared radiation equipment which irradiates an infrared ray to the upper .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUA QI/Primary Examiner, Art Unit 1714